Order Affirmed and Opinion Filed July 8, 2022




                                    S   In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-22-00356-CV

                   IN THE INTEREST OF M.M.J., A CHILD

                On Appeal from the 469th Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 469-54891-2019

                        MEMORANDUM OPINION
          Before Chief Justice Burns, Justice Molberg, and Justice Smith
                         Opinion by Chief Justice Burns
      Seeking to proceed in these appeals without payment of costs, appellant filed

a statement of inability to afford court costs in this case. See TEX. R. CIV. P. 145(b).

The trial court contested her statement of inability. See id. 145(e)(2). Following a

hearing, the trial court signed an order finding that appellant did not prove that she

would be unable to pay for the record and ordering her to pay costs. Appellant asks

this Court to review the order. See id. 145(g)(1).

      At the rule 145 hearing, the burden is on the declarant to prove her inability

to afford the payment of court costs. See id. 145(f)(1). In reviewing a trial court’s

ruling on a contest to a statement of inability, we apply an abuse of discretion

standard. See Basaldua v. Hadden, 298 S.W.3d 238, 241 (Tex. App.—San Antonio
2009, no pet.) (per curiam). A trial court abuses its discretion if it acts without

reference to any guiding rules or principles or in an arbitrary and unreasonable

manner. Id. The test for determining indigence is whether the record as a whole

shows the declarant proved “by a preponderance of the evidence that the applicant

would be unable to pay the costs, or a part thereof, or give security therefor, if [s]he

really wanted to and made a good-faith effort to do so.” In re C.H.C., 331 S.W.3d

426, 429 (Tex. 2011) (per curiam) (citing Higgins v. Randall Cnty. Sheriff’s Office,

257 S.W.3d 684, 686 (Tex. 2008)).

      A trial court can consider a number of factors when determining a contest to

a statement of inability. Some of these factors include the litigant’s employment

history, Goffney v. Lowry, 554 S.W.2d 157, 160 (Tex.1977); the value of the

litigant’s claim and whether it could afford the basis for security of a loan, Wallgren

v. Martin, 700 S.W.2d 28, 30 (Tex. App.—Dallas 1985, orig. proceeding); and that

the litigant cannot secure a bona fide loan to pay the costs, Pinchback v. Hockless,

139 Tex. 536, 164 S.W.2d 19, 20 (1942). Also, if a party owns valuable property

which she could dispose of and thereby secure the necessary funds without depriving

herself or her family of the necessities of life, she should be required to pay the costs.

See Pinchback, 164 S.W.2d at 19. Failing to use assets that could be used to provide

funds for paying the record constitutes the opposite of a good faith effort. See White

v. Bayless, 40 S.W.3d 574, 576 (Tex. App.—San Antonio 2001, pet denied) (per

curiam).

                                          –2–
      At the contest hearing, appellant testified that she had been evicted from her

apartment but did not provide the grounds for the eviction. Though currently

representing herself, appellant was represented by three lawyers and paid for the

records of two hearings during the course of the divorce proceeding.

      Regarding her employment history, appellant testified that she is not currently

employed and only has a high school degree. She did obtain a real estate license

and, in March 2020, signed on with Ebby Halliday. Because Dallas County issued

a stay-at-home order right before her job orientation was to begin, she never started

the job. Regarding her subsequent attempts to find employment, she testified that

she is only looking online for jobs and that she has not had any in-person interviews

in over two years. She could not recall the name of any company she had applied to

but stated she had a list of the names at home. She stated that the emotional toll of

the case has affected her will and drive to seek employment.

      Appellant did not offer any testimony regarding her debts or whether she had

attempted to obtain a loan. Regarding asserts, appellant testified that she drives a

2016 Mercedes SUV. She has not considered selling it to get money to pay for the

record because it is her means of transportation. She testified that she has over

$500,000 in personal property inside the marital home that she has not been able to

retrieve. At one point in the divorce proceeding, the parties entered into a rule 11

agreement to allow her to get the property but she did not want to enter without

someone else there to list all the property retrieved. She says the property was not

                                        –3–
addressed in the divorce decree. There is no indication that the property has been

disposed of or is not still available for appellant to retrieve. At the hearing, she

testified that if, she retrieved the property now, she would be unable to sell it in time

to obtain money to pay for the record. The rules of appellate procedure, however,

do allow for extensions of time to file the record. See TEX. R. APP. P. 35.3(c).

       We conclude the evidence at the hearing supports the trial court’s

determination that appellant has not made a good-faith effort to obtain employment

or to otherwise try to pay for the record. Thus, we cannot conclude the trial court

abused its discretion. Accordingly, we affirm the trial court’s order.




                                             /Robert D. Burns, III/
                                             ROBERT D. BURNS, III
                                             CHIEF JUSTICE

220356F.P05




                                          –4–